Citation Nr: 1425725	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 2001 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing on October 8, 2013 in Washington, DC.  In correspondence received in September 2013, the Veteran's representative stated that the Veteran had moved and requested that the Veteran be scheduled for a videoconference hearing at his local regional office.  Good cause to reschedule the hearing has been shown and, therefore, the Board will remand the Veteran's case to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Cleveland, Ohio regional office.  Notify the Veteran of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



